PER CURIAM.
Jimmy Lee Dozier, the defendant, was tried by jury and found guilty of assault with intent to commit third degree murder and unlawful possession of a shotgun. The trial court adjudicated Dozier guilty and sentenced him to five years imprisonment in the state penitentiary for each count, the terms to be served consecutively.
We have given full consideration to the record on appeal and the briefs filed by counsel. It appearing therefrom that Dozier has failed to demonstrate that prejudicial error was committed in the proceedings below, the judgment and sentences appealed herein are affirmed upon authority of Tyson v. State, 1924, 87 Fla. 392, 100 So. 254, 255; Roundtree v. State, Fla.App.1969, 229 So.2d 281; Hornbeck v. State, Fla.1955, 77 So.2d 876.
Affirmed.